Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This office action is in response to a communication received 12/9/2020, which amends claims 1, 6 and 10-21, cancels claims 22-23, and is hereby acknowledged. 
Claims 1-21 and 24 have been examined and are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
On pg. 14 of the response, the applicant argues that “For at least the above reasons, Coleman fails to disclose or suggest, at least, an audio splitter coupled to the audio input device and configured to split the audio stream between: an audio path for providing the audio stream as an audio output via an audio listening device, and a haptic path for providing the same audio stream as a haptic output via a plurality of wearable haptic devices, as now recited in claim 1 (similarly for claims 10 and 19)” have been fully considered and are persuasive. Upon further consideration, a new ground(s) of rejection is made in view of ALRAWI et al. (US 20180367898 A1).
On pg. 19 of the response, the applicant argues that ‘Trollope contains no disclosure of a haptic transducer, an actuator, or any other similar device. In fact, Trollope doesn't haptic transducer should receive the packet’ have been fully considered and are persuasive. Upon further consideration, different paragraphs of an existing reference by HEUBEL (US 20140266644 A1) are cited to cover the said limitations.
Please refer to the Claim Rejections section below for details.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 9319792 B1) in view of HEUBEL (US 20140266644 A1) further in view of ALRAWI et al. (US 20180367898 A1).
As for claim 1, Coleman teaches:
An electronic control unit (a source media device 104(S), see [Col. 3, L58 - Col. 4, L18]), comprising:
an audio input device for receiving an audio stream from an external audio source (an audio input device: [Fig. 2, microphone 206, Col. 7. LL26-34], configured to receive and stream audio content 106: [Fig. 1B, Col. 5, LL1-17 and Col. 9, LL12-18]); 
an audio splitter coupled to the audio input device and configured to split the audio stream between an audio path for providing the audio stream as an audio output via an external audio listening device and a haptic path for providing the (the source media device may function as a signal splitter and divide audio data into discrete components, which may be sent to and/or output by different target devices: [Col. 2, LL16-17 and 59-60], including output to a haptic output device: [Col. 7, LL29-31]);
a wireless transceiver coupled to the haptic path and configured to transmit at least one portion of the audio stream to at least one of the (the audio signal is split into discrete components, which may be sent to using short range wireless [Bluetooth] technology and output to different target devices, including to a haptic output device: [Col. 2, LL4-6, 16-17, and Col. 7, LL29-31]);
a processor coupled to the haptic path and the wireless transceiver (a processor 202 connected to I/O devices 206 and a wireless transceiver (communication module 208): [Fig. 2, Col. 6, LL19-38].
 and configured to:
calculate an amount of latency associated with the transmission of the at least one portion of the audio stream to the at least one of the  (Media devices may determine and exchange network condition information, such as latency information, to coordinate playback among media devices of an audio sharing system: [Col. 3, LL54-57].
The audio signal is split into discrete components (i.e., multiple portions), which may be sent to a haptic output device: [Col. 2, 16-17, and Col. 7, LL29-31]), 
partition the audio stream into a plurality of audio packets (the audio data may be segmented into packets: [Col. 3, L58 - Col. 4, L18]), each audio packet including a time-to-play based on the calculated amount of latency (the packets may include session information such as the determined latency: [Col. 13, LL34-56 and Col. 16, LL49-64].
Further, audio data may also be associated with certain timing information to coordinate playback among media devices, to coordinate playback among audio data component segments, or with other content, such as video. The timing information may include a playback time (i.e., a time-to-play) during which particular segments are to be played back: see [Col. 3, LL47-52]);
a buffer included in the audio path and configured to insert a time delay into the audio stream provided to the audio path (when multiple streams of content data are sent to different devices, in order to coordinate arrival of the content data streams to their respective target devices, content may be buffered, a delay may be added to hold content in their respective buffers before playback to allow the slowest target device to receive and playback content to avoid user noticeable latency: [Col. 16, LL27-48]); and
an audio output device coupled to the buffer and the audio path for outputting the time-delayed audio stream to the audio listening device (target media devices hold content in their respective buffers before playback: [Col. 16, LL45-48].
The target media device receives the packetized audio data and plays the audio back on the external listening device [speaker] at the appropriate time: [Col. 13, LL34-56]).

Coleman however does not explicitly teach:
(split the audio stream between an audio path and a haptic path for providing the audio stream as a haptic output via) a plurality of wearable haptic devices;
a wireless transceiver coupled to the haptic path and configured to transmit at least one portion the audio stream to at least one of the wearable haptic devices;
(calculate an amount of latency associated with the transmission of the at least one portion of the audio stream to) the at least one of the wearable haptic devices;
In a similar field of endeavor, HEUBEL teaches:
wireless network communications broadcasting haptic effects to wearable haptic devices (wireless network communications (i.e., using a wireless transceiver) broadcast a combination of haptic effects and audio/visual effects to wearable haptic accessories: [0022]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of HEUBEL for wireless network communications broadcasting haptic effects to wearable haptic devices. The teachings of HEUBEL, when implemented in the Coleman system, will enable splitting the audio stream between an audio path and a haptic path for providing the audio stream as a haptic output via) a plurality of wearable haptic devices, coupling a wireless transceiver to the haptic path for transmitting the audio stream to at least one wearable haptic device, and calculate an amount of latency associated with the transmission of the at least one portion of the audio stream to) the at least one of the wearable haptic devices. One of ordinary skill in the art would be motivated to utilize the teachings of HEUBEL in the Coleman system in order to determine haptic devices that will generate a haptic effect and thereby broadcast haptic effects during an event to the identified devices: HEUBEL [0005].

As shown in the above, Coleman and HEUBEL together teach splitting the audio stream between an audio path and a haptic path (Coleman [Col. 3, LL6-33 and Col. 7, LL26-34]), and wirelessly broadcasting (i.e., using a wireless transceiver) haptic effects to wearable haptic devices (Coleman [Fig. 2, Col. 6, LL19-38] and HEUBEL [0018, 0022 and 0044]).
Coleman and HEUBEL together however do not explicitly teach:
an audio splitter coupled to the audio input device and configured to split the audio stream between an audio path for providing the audio stream as an audio output via an same audio stream as a haptic output via a plurality of wearable haptic devices;
provide a select group of the audio packets to the wireless transceiver for transmission to the at least one of the wearable haptic devices, the select group corresponding to the at least one portion of the audio stream;
In a similar field of endeavor, ALRAWI teaches:
splitting the audio signal into two copies (i.e., the same copies), filtering one copy by using a high-pass filter to get the first driving signal, and distributing the other copy to the second speaker as the second driving signal (The processor 20 splits the audio signal into two copies of the audio signal, filters one copy by using a high-pass filter to get the first driving signal, and distributes the other copy to the circuit connected to the second speaker 40 as the second driving signal: [0053]).
provide a select group of the audio packets (i.e., the first driving signal obtained by using a high-pass filter) for transmission to the at least one of the devices, the select group corresponding to the at least one portion of the audio stream (The processor 20  filters one copy by using a high-pass filter to get the first driving signal, and distributes the other copy to the second speaker 40 as the second driving signal: [Col. 7, LL26-34]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of ALRAWI for splitting the audio signal into two copies, filtering one copy by using a high-pass filter to get the first driving signal, distributing the other copy to the second speaker as the second driving signal, and providing a select group of the audio packets for transmission to the at least /HEUBEL system, will enable coupling an audio splitter to the audio input device and configured to split the audio stream between an audio path for providing the audio stream as an audio output via an external audio listening device and a haptic path for providing the same audio stream as a haptic output via a plurality of wearable haptic devices, and providing a select group of the audio packets to the wireless transceiver for transmission to the at least one of the wearable haptic devices, the select group corresponding to the at least one portion of the audio stream. One of ordinary skill in the art would be motivated to utilize the teachings of ALRAWI in the Coleman/HEUBEL system in order to process an audio signal to derive a first driving signal and a second driving signal, such that the first driving signal comprises only components of the audio signal having frequencies higher than a threshold frequency and such that the second driving signal comprises components of the audio signal having frequencies above and below the threshold frequency: see ALRAWI [Abstract].
Therefore Coleman, HEUBEL and ALRAWI together teach claim 1.

As for claim 4, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 1.
Coleman, HEUBEL and ALRAWI together further teach:
further comprising a data port coupled to the haptic path for receiving control data from one or more external data sources (the media device includes a data port [USB]: [Col 7, L17-19] which functions as an input/output interface for connection 
	The source device may transmit lower level audio data or audio instructions/commands to the target device: Coleman [Col. 2, LL30-32].
Therefore Coleman, HEUBEL and ALRAWI together also teach claim 4.

As for claim 5, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 4.
Coleman, HEUBEL and ALRAWI together further teach:
partition the control data into a plurality of data packets (control data [commands] are segmented into data packets: Coleman [Col. 13, LL34-56]). 
interleave the data packets into the plurality of audio packets (the commands are interleaved [packetized along with] with audio data into packets: Coleman [Col. 13, LL34-56]); and
provide the audio and data packets to the wireless transceiver for transmission to the at least wearable haptic device (HEUBEL [0022]) (the packetized commands and audio data are transmitted to target media devices: Coleman [Col. 13, LL34-56, the target media device may be a haptic output device: Coleman [Col. 7, LL26-34]). 
Therefore Coleman, HEUBEL and ALRAWI together also teach claim 5.

As for claim 6, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 4.
Coleman, HEUBEL and ALRAWI together further teach:
wherein the data port is further configured to receive, via the wireless transceiver, data captured by the at least one of the wearable haptic devices (HEUBEL [0022]) (A user interface module 214 is configured to provide a user interface to the user 102 using the I/O devices 206 and accept inputs received from the I/O devices 206, such as haptic elements: Coleman [Col 8, L4-7]. 
	accepting inputs received from the input/output devices via an interface such as the USB port: [Col. 7, LL8-25], the data may be from an output device such as the haptic output device: Coleman [Col. 7, LL26-34]).
Therefore Coleman, HEUBEL and ALRAWI together also teach claim 6.

As for claim 7, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 4.
Coleman, HEUBEL and ALRAWI together further teach:
wherein the data port is a universal serial bus (USB) port (the data port is USB: Coleman [Col. 7, L17-19]). 
Therefore Coleman, HEUBEL and ALRAWI together also teach claim 7.

As for claim 8, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 1.
Coleman, HEUBEL and ALRAWI together further teach:
wherein the audio input device is a microphone (the audio input is from a microphone: Coleman [Col. 9, LL12-18]). 
Therefore Coleman, HEUBEL and ALRAWI together also teach claim 8.

As for claim 9, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 1.
Coleman, HEUBEL and ALRAWI together further teach:
wherein the wireless transceiver is a Bluetooth transceiver (the wireless communication is provided via Bluetooth: Coleman [Col. 2, LL4-25 and Col. 12, LL47-62]). 
Therefore Coleman, HEUBEL and ALRAWI together also teach claim 9.

As for claim 10, since it contains similar limitations as in claim 1, the same rationale is used where applicable.
Additionally, Coleman, HEUBEL and ALRAWI together further teach:
An entertainment system (an entertainment system: Coleman [Col. 4, LL58-67]),
an electronic control unit comprising (Coleman [Fig. 2, Media Device 104]):
a processor for providing the same audio stream to the wearable haptic devices (HEUBEL [0022], Coleman [Fig. 1, Processor 22, Col. 3, LL6-33, Col. 7, LL26-34]),
a wireless transceiver coupled to the processor (Coleman [Fig. 1: Processor 22, Communication Interface 208, Fig. 3: Bluetooth 306]),
wherein the processor ([Fig. 1, Processor 22]) is configured to synchronize delivery of the haptic signals with delivery of the time-delayed audio stream (The haptic effects are synchronized with the audio and or video: [0038]. Haptic effects are synchronized with audio with the timing delayed as specified: HEUBEL [0039 and 0043]). 
Therefore Coleman, HEUBEL and ALRAWI together also teach claim 10.

As for claim 14, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 10.
Coleman, HEUBEL and ALRAWI together further teach:
wherein the at least one wearable haptic device includes a first footwear device comprising a first haptic transducer and a second footwear device comprising a second haptic transducer (The haptic effects can also be produced by wearable accessories such as shoes, i.e., one wearable accessory for each of a pair of shows: HEUBEL [0022].
	The filter 204 splits channel signal 11 into two parts: a first part being the components of the right channel signal 11 having frequencies higher than the threshold frequency, a second part being the components of the sound signal 12 having frequencies not higher than the threshold frequency. The filter 204 is further configured to provide the first part to the controlling effect element 205 and to provide the second part to the controlling effect element 206: HEUBEL [0083]).
Therefore Coleman, HEUBEL and ALRAWI together also teach claim 14.

As for claim 15, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 14.
Coleman, HEUBEL and ALRAWI together further teach:
wherein the select portion of the plurality of audio packets is wirelessly transmitted to the first footwear devices and a remaining portion of the audio packets is provided to the second haptic transducer (wireless network communications (i.e., using a wireless transceiver) broadcast a combination of haptic effects and audio/visual effects to devices: HEUBEL [0018 and 0044], transmitting a group of the audio packets to each haptic [mobile] device, e.g., to each of a pair of shoes: ALRAWI [Col. 7, LL26-34], HEUBEL [0022, 0026 and 0083]).
Therefore Coleman, HEUBEL and ALRAWI together also teach claim 15.

As for claim 16, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 10.
Coleman, HEUBEL and ALRAWI together further teach:
wherein the at least one of the wearable haptic devices includes a wireless transceiver for receiving the select portion of audio packets from the electronic control unit (HEUBEL [0018, 0022 and 0044], ALRAWI [Col. 7, LL26-34]).
Therefore Coleman, HEUBEL and ALRAWI together also teach claim 16.

As for claim 17, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 16.
Coleman, HEUBEL and ALRAWI together further teach:
wherein the wireless transceivers of the electronic control unit (the media device includes wireless communication interfaces: Coleman [Col. 7, LL35-44]) and the at least one of the wearable (HEUBEL [0022]) haptic devices are Bluetooth transceivers (devices, such as haptic output devices, may wish to communicate utilizing Bluetooth: Coleman [Col. 7, LL26-34 and Col. 12, LL47-62]).
Therefore Coleman, HEUBEL and ALRAWI together also teach claim 17.

As for claim 19, since it contains similar limitations as in claim 1, the same rationale is used where applicable.
Additionally, Coleman, HEUBEL and ALRAWI together teach:
establishing a wireless (Coleman [Col. 2, LL4-6]) connection (The communication module is configured to provide a framework for establishing and using connections with the other media devices: see Coleman [Col 4, L22-25]) with at least one wearable haptic device (a wearable accessory of a mobile device: HEUBEL [0022]) (The communication module is configured to provide a framework for establishing and using connections with the other media devices: see Coleman [Col 4, L22-25], including output to a haptic output device: Coleman [Col. 7, LL29-31]); and
transmitting, via the wireless transceiver, at least one portion of the plurality of audio packets to the at least one wearable haptic device (haptic [mobile] devices including wireless communications to receive audio: HEUBEL [0024 and 0026]).


As for claim 20, since it depends on claim 19 and contains similar limitations as in claim 5, the same rationale is used where applicable, and therefore Coleman, HEUBEL and ALRAWI together also teach claim 20.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of HEUBEL and ALRAWI further in view of Afshar (US 20100260371 A1).
As for claim 2, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 1.
Coleman, HEUBEL and ALRAWI together however do not explicitly teach:
further comprising a low pass filter included in the haptic path for removing high frequency components from the audio stream provided to the haptic path.
In a similar field of endeavor, Afshar teaches:
using a low-pass filter in the haptic path to remove high frequency portions in the audio (a low-pass filter in the haptic path to remove high frequency portions in the audio: [0037]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Afshar for using a low-pass filter in the haptic path to remove high frequency portions in the audio. The teachings of Afshar, when implemented in the Coleman/HEUBEL/ALRAWI system, will enable the electronic control unit further comprising a low pass filter included in the haptic path for removing high frequency components from the audio stream provided to the haptic  in the Coleman/HEUBEL/ALRAWI system in order to provide a system that is easy to use, portable, inexpensive, and suitable for long term use, and thereby improve a user's interaction with the content being presented: Afshar [0007].
Therefore Coleman, HEUBEL, ALRAWI and Afshar together teach claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of HEUBEL and ALRAWI further in view of Kozlov (US 20180060022 A1) and DEWA et al. (US 20170048485 A1).
As for claim 3, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 1.
Coleman, HEUBEL and ALRAWI together however do not explicitly teach:
wherein each audio packet further includes a sync word.
In a similar field of endeavor, Kozlov teaches:
each audio packet in an audio stream includes a stream packet identifier unique for all audio packets in an audio stream (In embodiments, a video stream may be received at a multimedia device 105 along with a plurality of audio streams that are associated with the video stream. Each audio stream may carry a different audio track or rendition for the audio that is associated with the video stream. For example, each audio stream may include a rendition of the audio in a different language. The different audio streams may be distinguished based upon unique PID (packet identifier) values of the audio streams, and the languages of the different audio streams may be identified within a PMT (program map table) carried by a transport stream ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kozlov for each audio packet in an audio stream includes a stream packet identifier unique for all audio packets in an audio stream. The teachings of Kozlov, when implemented in the Coleman/HEUBEL/ALRAWI system, will enable each audio packet including a sync word. One of ordinary skill in the art would be motivated to utilize the teachings of Kozlov in the Coleman/HEUBEL/ALRAWI system in order to associate each audio packet with the respective audio stream.

Coleman, HEUBEL, ALRAWI and Kozlov together however do not explicitly teach:
wherein each audio packet further includes an identifier associated with the audio packet.
In a similar field of endeavor, DEWA teaches:
the packet identifier of the packet received identifying the data type of the packet such as an audio packet (The packet demultiplexing unit 301 demultiplexes the received packet for each data type (image, audio, caption, and control signal) on the basis of the packet identifier of the packet received via the communication unit 152: [0397]);
 system, will enable each audio packet including an identifier associated with the audio packet. One of ordinary skill in the art would be motivated to utilize the teachings of DEWA in the Coleman/HEUBEL/ALRAWI/Kozlov system in order to determine the type of a packet received for proper processing: see DEWA [0058].
Therefore Coleman, HEUBEL, ALRAWI, Kozlov and DEWA together teach claim 3.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of HEUBEL and ALRAWI further in view of Roundhill (US 20100041991 A1).
As for claim 11, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 10.
As shown in the above, Coleman, HEUBEL and ALRAWI together teach a plurality of wearable haptic devices (see HEUBEL [0022]).
Coleman, HEUBEL and ALRAWI together however do not explicitly teach:
wherein the electronic control unit further comprises a data port communicatively coupled to the processor for receiving control data from an external data source, the control data for controlling operation of the plurality of wearable haptic devices.
In a similar field of endeavor, Roundhill teaches:
receiving control signals sent by an external haptic controller to control the operation of a robotic arm (In operation, control signals sent by an external device, such as a haptic controller, can be received by the remote interface 250. The remote interface 250 can condition, e.g., scale, the received control signals and forward the conditioned control signals to the robotic arm 220. In turn, the robotic arm 220 can change the position and angle of the transducer 230 to conform with the conditioned control signals: see [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Roundhill for receiving control signals sent by an external haptic controller to control the operation of a robotic arm. The teachings of Roundhill, when implemented in the Coleman/HEUBEL/ALRAWI system, will enable the electronic control unit further comprising a data port communicatively coupled to the processor for receiving control data from an external data source, the control data for controlling operation of the plurality of wearable haptic devices. One of ordinary skill in the art would be motivated to utilize the teachings of Roundhill in the Coleman/HEUBEL/ALRAWI system in order to process an audio signal to derive a first driving signal and a second driving signal, such that the first driving signal comprises only components of the audio signal having frequencies higher than a threshold frequency and such that the second driving signal comprises components of the audio signal having frequencies above and below the threshold frequency: see Roundhill [Abstract].
Therefore Coleman, HEUBEL, ALRAWI and Roundhill together teach claim 11.

As for claim 12, since it depends on claim 11 and contains similar limitations as in claim 5, the same rationale is used where applicable, and therefore Coleman, HEUBEL, ALRAWI and Roundhill together also teach claim 12.

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of HEUBEL and ALRAWI further in view of Kulkarni et al (US 9501946 B1).
As for claim 13, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 10.
Coleman, HEUBEL and ALRAWI together teach the haptic device being a wearable device (HEUBEL [0022]).
Coleman, HEUBEL and ALRAWI together however do not explicitly teach:
wherein each wearable haptic device is further configured to: obtain data associated with a movement detected by the wearable haptic device, and transmit the data to the electronic control unit.
In a similar field of endeavor, Kulkarni teaches:
the haptic device obtaining data associated with a movement detected by the haptic device, and transmitting the data to the server for processing (The user exercises this control by manipulating the stylus 24. When the stylus 24 is moved, the speed and direction of this movement are sensed by the haptic device 18, which transmits it to the client computer 20 as user inputs. These user inputs are transmitted to the server computer 32 via the packet-switched network 16: see [ol 3, LL24-29]).
/HEUBEL/ALRAWI system in order to sense movement of a haptic device by a user: see Kulkarni [Abstract].
Therefore Coleman, HEUBEL, ALRAWI and Kulkarni together teach claim 13.

As for claim 24, since it depends on claim 21 and contains similar limitations as in claim 13, the same rationale is used where applicable, and therefore Coleman, HEUBEL, ALRAWI and Kulkarni together also teach claim 24.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of HEUBEL and ALRAWI further in view of Mackay et al (US 20180262792 A1).
As for claim 18, it has been established that Coleman, HEUBEL and ALRAWI together teach claim 10.
Coleman, HEUBEL and ALRAWI together teach the haptic device being a wearable device (HEUBEL [0022]).
 together however do not explicitly teach:
wherein the at least one of the wearable haptic device includes a second processor configured to calculate a new time-to-play value for each audio packet received from the electronic control unit based on the time-to-play included in the received audio packet and a current play time provided by an internal clock included in the at least one of the wearable haptic devices.
In a similar field of endeavor, Mackay teaches:
a processor of a follower player device determining the appropriate time to play each audio data packet based on a timestamp in each audio data packet received and a clock offset calculated based on a time of an internal clock of the leader playback device and the time of the internal clock of the follower playback device (A timestamp in each packet of audio data can be the playback time for that packet according to the leader's clock and each follower can use its clock offset estimate (calculated/estimated based on a time of an internal clock of the leader playback device and the time of the internal clock of the follower playback device: [0013]) the clock of the leader to determine the appropriate time (i.e., a new-time-to-play) to play each back to maintain time-synchronization with the leader device's playback: [0068].
FIG. 10 shows an example of a generic computer device 1050 that is intended to represent various forms of mobile devices and playback devices, which includes a processor 1052, memory 1064, a communication interface 1066, and a transceiver 1068: [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mackay for a processor of a follower player device determining the appropriate time to play each audio data packet 
Therefore Coleman, HEUBEL, ALRAWI and Mackay together teach claim 18.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of HEUBEL and ALRAWI further in view of Billington et al (US 20170169673 A1).
As for claim 21, since it contains similar limitations as in claims 18 and 19, the same rationale is used where applicable.
In addition, Coleman, HEUBEL and ALRAWI together teach:
providing data a select one of the plurality of haptic transducers (the identification is determined using known techniques, which may include an identity of the actuators or other haptic output devices that are in each mobile device: HEUBEL [0040]).
providing the audio packet to the plurality of haptic transducers for converting the audio packet into haptic signals (System 10 further includes one or more actuators 26. Processor 22 may transmit a haptic signal associated with a haptic effect to actuator 26, which in turn outputs haptic effects. Actuator 26 may be, for example, an electric motor, an electro-magnetic actuator, a voice coil, a linear resonant actuator, a piezoelectric actuator, a shape memory alloy, an electro-active polymer, a solenoid: see HEUBEL [0020]).
Coleman, HEUBEL and ALRAWI together however do not explicitly teach:
receiving, via the wireless transceiver, a plurality of packets comprising audio packets and data packets from the electronic control unit, the data packets including control data for controlling operation of a plurality of haptic transducers;
determining, using the processor, whether each received packet is an audio packet or a data packet based on a packet identifier included in the packet;
providing each data packet (to a select one of the plurality of haptic transducers) based on header information included in the data packet.
In a similar field of endeavor, Billington teaches:
receiving, via the wireless transceiver, a plurality of packets comprising audio public broadcast packets (i.e., audio packets) and haptic signal packets (i.e., data packets) from a Public Broadcast Unit (i.e., the electronic control unit), the haptic signal packets including control data for controlling operation of a haptic transducer (In one aspect, an apparatus for receiving public broadcasts (audio public broadcasts [0034]) and haptic effects from a Public Broadcast Unit 102 ;
determining, using the processor, whether each received packet is an audio public broadcast packet or a haptic signal packet based on a packet identifier included in the packet (the data packets will have a header that identifies whether the payload for the packet is data (e.g., audio data [0034]) for the public message or haptic data so that the receiver can processes the data packets accordingly: [0032]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Billington for receiving, via the wireless transceiver, a plurality of packets comprising audio public broadcast packets and haptic signal packets from a Public Broadcast Unit, the haptic signal packets including control data for controlling operation of a haptic transducer, and determining, using the processor, whether each received packet is an audio public broadcast packet or a haptic signal packet based on a packet identifier included in the packet. The teachings of Billington, when implemented in the Coleman/HEUBEL/ALRAWI system, will enable receiving, via the wireless transceiver, a plurality of packets comprising audio packets and data packets from the electronic control unit, the data packets including control data for controlling operation of a plurality of haptic transducers, determining, using the processor, whether each received packet is an audio packet or a data packet based on a packet identifier included in the packet, and providing each data packet to a select one of the plurality of haptic transducers based on header information included in the data packet. One of ordinary skill in the art  in the Coleman/HEUBEL/ALRAWI system in order to provide an apparatus for receiving public broadcasts and haptic effects: see Billington [Abstract].
Therefore Coleman, HEUBEL, ALRAWI and Billington together teach claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. H./
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458